 

UM {7

fn,

 

Eh) STATES DisThice COhvar
icl- OF BOSTON _

 

Disra

 

 

 

Mech

 

ok,

 

Pladhke

 

a

 

& hon,

IS

Z Zanslen

 

(lacre.ch

ja

 

—

rout OM ter Athano

 

(Zn bot

—

otheal eo 2 prclurelanc

 

-_

 

 

at

_ hig han

 

INAS .

 

Ci. COMPLAINT.

 

 

each fe IB an Tamale. ok Fie. Kos

 

dod, UbE Cheshie Road , Py Its Rela, Mic

 

Ne Pendant LS an Loyed as &: CarechanA

 

Coat te bellshite Canby Toa,

 

, 4 bE
mM Oped Potts Rell, MA 01201

 

laishle has wot -Rkd Brny ober

 

 

Rar State —

ASL Uti, Cais] Wa lew we any oles.

 

Olah hans ex bvaus led his adwiyhte-

 

ie demedces ly Rim. Grtewerrcees to

 

UST . Ver The Cant shad ete

 

Lakin

Davo luet aN ass aule Upon ca

 

The deter NFU, eur

 

bls coewnat 0 sdwess ‘hus

 

 

, a

 

lox dant wend |
CQenp Laat: |
Case 3:20-cv-30164-KAR Document1 Filed 10/15/20 Page 2 of 3

(Pe-2

 

Ceele as Nbano

 

 

Stik oF Claim

 

On Gly 73,2620, FE ws p Lexy bag

He

 

i Crfed pt Te hack teble

Vin QACVDSS

Te

 

The 6haver shatle.

 

7)

 

[a MG kes

T Got wate An DA ferrcaton rth

 

\ blacked gato ab same port

 

<( Later On, WU ero BS Dy arotes bid

 

(The cio! Miaana chased at me,

 

ic oe

US SUA, One Orel ens ps Reeeze ~

 

cbt okied pre, ea

qm

ee WLepeatedl sl adh

 

= lLeted ccmme tt Mee Boor 7

 

den Ke akke Re adetheéh FF ws

 

NT

 

ae OLU Dire py back and (PE egd *

LAA AU Les -

 

—_Wyored, 20 aldo’ cot head
y) Fadl hcl Retrsed tbo

 

Mie

{

 

nosevtat

 

12) TT hie Ce RUS

spells af Azza

ond

8

 

head acles.

 

on

He shold be Wokd Tote CO. fr

) ANO

 

tS

no WAS Ju nis MWe eakwriext—alrf

 

gous \Et

OW) (GIN aVoinat a wWA_O

 

(4 |

Te Gskert het Shichf Bak Kned

 

Adbone’s

PYOA0US Re Cardy oF ay Sci

 

OV lanwtd yet Cid pothing ‘te pxreen

 

 

 

 
Case 3:20-cv-30164-KAR Document 1 Filed 10/15/20 Page 3 of 3

C aoe vos  Nhane

Dé-2

 

 

 

Prony Violihng Tee haclUg oe mays
Als.

 

 

A Disco) Métan wil shad Pet

LS)

C.0.

 

(Mibane was een olsciplined ancl pep

5

‘aed

 

Gre no yet hes Shi herc— 2 oa

Ay “to |

 

 

assoottiod ‘alto aamome else.

 

 

—_—

\

=

Le) aloe Regrestedd Den odGeials |

 

(Ove Sey Tle Ad ee

 

Ch a oe
teal Ww told

re CA

 

 

[omy eo“ wrust PB
subpoena, chy

ol voasle TEE USSO2 ber

rele

 

49 Te. Leo (PLES Tle vil

 

C-Poo Was Seneal Clmuaras

 

ReYecEeSS

 

 

 

 

\s\ Dem ord A TRUM BY Jury
La) = seek SO aO0 in Una

 

 

 

ond ¢ COM LAS aks x (CLI nsp.s

 

 

 

5 prckrlly | Sut milled L

 

 

pt LZ LA.

 

 

 

Geant

(Wich sel Codd, Pre Se te

 

 

Paled = lan 200) |

 

 

 

 
